[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                                                         U.S. COURT OF APPEALS
                         ________________________          ELEVENTH CIRCUIT
                                                               MAY 2, 2005
                               No. 03-15336                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D. C. Docket No. 03-00073 CR-1-CB

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                    versus

HARRY WILLIS DAVIS,
a.k.a. Harry Willie Davis,

                                                         Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________
                                (May 2, 2005)

                     ON REMAND FROM THE
               SUPREME COURT OF THE UNITED STATES


Before ANDERSON, CARNES and RONEY, Circuit Judges.

PER CURIAM:
      We previously affirmed the conviction and sentence in this case. See United

States v. Davis, No. 03-15336 (11th Cir. Oct. 13, 2004). The Supreme Court has

vacated our prior judgment and remanded the case to us for further consideration in

light of Booker v. United States, 543 U.S. __, 125 S.Ct. 738 (2005). Having

reconsidered our decision pursuant to the Supreme Court’s instructions, we reinstate

our judgment affirming conviction and sentence.

      When Davis was before this court prior to the certiorari petition being filed, he

did not raise any issue based upon Booker, Blakely v. Washington, 542 U.S. ___, 124

S. Ct. 2531 (2004), or Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348 (2000).

While Davis had made a challenge to the drug quantity found by the judge at

sentencing, he only challenged the sufficiency of the evidence. We have held that a

challenge to sufficiency of the evidence is not sufficient to preserve a Booker claim.

United States v. Dowling, __F.3d __, 2005 WL 658938 at *3 (11th Cir. Mar. 23,

2005).

      Following the well-established rule in this circuit, see United States v. Levy,

379 F.3d 1241, 1242 (11th Cir. 2004), reh'g en banc denied, 391 F.3d 1327 (11th Cir.

2004), issues that are not timely raised in the briefs are deemed abandoned. In United

States v. Ardley, 242 F.3d 989, 990 (11th Cir. 2001), we applied this rule to a case

remanded from the Supreme Court in light of Apprendi. Recently, we applied Ardley

                                          2
to a post-Booker remand and found that the defendant had abandoned his Booker

claim because he failed to raise it at the district court or in his initial brief. United

States v. Dockery, __F.3d__, 2005 WL 487735 (11th Cir. Mar. 3, 2005).

      Our opinion affirming the conviction and sentence in this case is accordingly

REINSTATED.




                                           3